133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.ARKANSAS CHRISTIAN EDUCATORS ASSOCIATION (ACEA);  James LeeParsons, Individually and in his representativecapacity as President of ACEA, Appellants,v.OZARK UNLIMITED RESOURCES COOPERATIVE (OUR);  Leon McLean,Individually and in his representative capacity asDirector of OUR, Appellees.
No. 97-2381WA.
United States Court of Appeals, Eighth Circuit.
Submitted:  December 8, 1997Filed:  December 16, 1997.

Before FAGG, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Arkansas Christian Educators Association and James Lee Parsons appeal an adverse grant of summary judgment on their claims that they were wrongfully excluded from an in-service workshop for teachers and administrators in violation of their First and Fourteenth Amendment rights.  Having reviewed the record and the parties submissions, we conclude that an extensive discussion is not warranted.  The district court has written a comprehensive opinion addressing the issues raised by the parties, and we have nothing to add to the district court's analysis.  We see no error by the district court and affirm the judgment substantially for the reasons stated in the district court's memorandum opinion.  See 8th Cir.  R. 47B.